NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



VIOLET L. COURDUFF,                          )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D18-234
                                             )
SARASOTA COUNTY, a political                 )
subdivision of the State of Florida,         )
                                             )
              Appellee.                      )
                                             )

Opinion filed May 24, 2019.

Appeal from the Circuit Court for Sarasota
County; Kimberly C. Bonner, Judge.

Violet L. Courduff, pro se.

Stephen E. DeMarsh, County Attorney, and
David M. Pearce, Assistant County Attorney,
Sarasota, for Appellee.


PER CURIAM.


              Affirmed.


CASANUEVA, VILLANTI, and SMITH, JJ., Concur.